PER CURIAM.
It appears that this appeal is taken from the order of the trial court denying a motion for a new trial. The correctness of such an order may be assigned “for matter and cause of error” only upon an appeal from the final judgment. Section 59.06, Florida Statutes 1957, F.S.A. Proctor v. Kennedy, Fla., 64 So.2d 567. It is, therefore,
Ordered that this appeal be and the same is hereby dismissed for lack of jurisdiction in this Court to entertain it.
TERRELL, C. J., and THOMAS, ROBERTS, DREW and THORNAL, JJ., concur.